Case 5:18-cv-02681-FLA-KK Document 114 Filed 02/27/21 Page 1 of 1 Page ID #:754




  1
  2
  3
  4
  5
  6
                            UNITED STATES DISTRICT COURT
  7
                          CENTRAL DISTRICT OF CALIFORNIA
  8
  9
 10    BOBBY WADE,                                 Case No. 5:18-cv-02681-FLA (KKx)
 11                              Plaintiff,
 12                        v.                      ORDER ACCEPTING FINDINGS
                                                   AND RECOMMENDATION OF
 13    FRANCISCO J. QUINTANA, ET AL.,              UNITED STATES MAGISTRATE
                                                   JUDGE
 14                              Defendant(s).
 15
 16
 17         Pursuant to 28 U.S.C. § 636, the court has reviewed the Second Amended
 18   Complaint, the relevant records on file, and the Report and Recommendation of the
 19   United States Magistrate Judge. No objections have been filed. The court accepts the
 20   findings and recommendation of the Magistrate Judge.
 21         It is therefore ORDERED that 1) Defendant United States of America’s
 22   Motion to Dismiss is DENIED; and 2) the Individual Defendants’ Motions for
 23   Summary Judgment are GRANTED. Accordingly, all claims in the SAC against
 24   Defendants Brigitte Wolverton, Liza Hoen, Edward Perez, Rachael Academia,
 25   Carmen Herrera, and David Dittemore are dismissed without prejudice.
 26   Dated: February 27, 2021
 27
                                              FERNANDO L. AENLLE-ROCHA
 28                                           United States District Judge
